Bakewell, J.,
dissenting.
This is a suit on a special tax bill for grading, curbing, guttering, and macadamizing several streets. The ordinance under which the work was done appropriated $32,075 for the cost of the improvement, which sum was indorsed by the city engineer upon the ordinance as his estimate of *428tbe cost of tbe work to be done at tbe expense of tbe city. There was judgment below for the plaintiff.
Of the work done, the city, by law (Chart. 1870, art. 8, sec. 8), pays for the grading only; the rest of the work is a charge upon the adjoining property.
The law provides (sec. 18) that “ every ordinance requiring such work to be done shall contain a specific appropriation from the proper revenue or fund, based upon an estimate of cost, to be indorsed by the engineer upon said ordinance, for the whole of the cost of each street, part of street, or other object, respectively.”
' This provision is mandatory, as has been decided in this court in Wittler v. Cavender. The law seems to me so plain as to leave no room for construction. The cost of grading is not the whole cost of the street, but may be a very insignificant part of the cost. Had the attention of the City Council been always called, by indorsement upon the ordinance, as the law directs, to the entire cost of the work, perhaps we should not see, as we now do, miles of useless streets in the suburbs of this city, leading nowhere, used by no one, though constructed for years — grown up with weeds and brush, and falling to decay, but once curbed, guttered, and macadamized, apparently for the sole benefit of the contractors, to the oppression of- the property-holder, the general depreciation of the value of real estate in St. Louis, and without the slightest -advantage to the general public.
It is argued that, as the law requires (sec. 18) that the amount of the specific appropriation is to be ascertained from the engineer’s estimates, it will be impossible to determine the city’s share of the expense, if the estimate is to be of the whole cost. An estimate of the whole cost cannot, I apprehend, be made without making a separate estimate of each part also. The estimate of the whole cost includes an estimate of the grading; but an estimate of the grading *429alone excludes the idea of an estimate of the whole cost, and for that reason is not a compliance with the law.
In my opinion, there was no sufficient compliance, in this case, with the terms of the Charter, and the judgment of the Circuit Court should be reversed.